Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.

Response to Amendment
Applicant’s submission of response was received on 05/07/2021.  Presently claims 1-12 are pending. 
Response to Arguments
Applicant's arguments filed 12/23/2020 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

Applicant argued that the prior art of Trelstad (US6651416B2) does not disclose the new limitation of the amended claim 1.

Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipating by Trelstad (US6651416B2).
Regarding claim 1, Trelstad disclose an agricultural baler configured to bale crop material (abstract), the agricultural baler comprising: 
a main bale chamber (figs1 and 2: (18)) having an inlet (figs.1-3: (40) at the top of end of the duct (102)) configured to receive crop material (col.2 lines 33-55) (col.4 lines 1-18); 

a strawhook arrangement (figs.2 and 3: (112)) including a plurality of strawhooks (fig.3: (178)) and an actuation mechanism (fig.3: (186)) (col.5 liens 18-43 and ncol.6 lines 1-25),
the actuation mechanism being configured to move the strawhooks between an open position wherein the inlet to the main bale chamber is open to the wad of crop material moved by the stuffer forks (see fig.3 below: the orientation of the element (178) is downward) and a closed position wherein the inlet to the main bale chamber is closed to the wad of crop material moved by the stuffer forks  (see fig.3 below: the orientation of the element (178) is upward to close the top duct (02) where the inlet (40) is located) (col.5 line 57-col.6 line 25),
 	wherein the actuation mechanism comprises: 
a two-bar linkage having a first bar (see fig.3 below) with a first end and a second end (see fig.3 below), 
and a second bar (fig.3: (164)) with a first end and a second end, 
the first end of the first bar (see fig.3 below) being pivotally coupled with the strawhooks (fig.3: (178)) , 
and the first end (fig.3: (166)) of the second bar (fig.3: (164)) being pivotally coupled with a fixed structure of the baler (the element (164) is fixed to the frame (12) by the element (166)); 

the actuator being operable to apply pushing and pulling forces to each of the second ends and thereby selectively move the strawhooks between the open position and the closed position (see fig.3 below) (col.5 line 57-col.6 line 25).

    PNG
    media_image1.png
    542
    785
    media_image1.png
    Greyscale


















Regarding claim 2, Trelstad disclose the first bar (see fig.3 above) and the second bar (figt.3: (164)) have a length which is the same or different from each other.  

Regarding claim 3, Trelstad disclose the plurality of strawhooks (fig.3: (178)) are coupled with and spaced apart along an elongate drive member (fig.3: fig.3: (174)), and further including an arm (fig.3: the wed of the drive member (174)) coupled to one end of the drive member, the first end of the first bar (see fig.3 above) being pivotally coupled with the arm (col.5 lines 20-58).  

Regarding claim 4, Trelstad disclose the first end of the first bar (see fig.3 above) is pivotally coupled with the arm at a pivot location located at the distal end of the arm (fig.3: the wed of the drive member (174)), and a lever 533552PATENTarm (fig.3: (172)) with a variable distance is defined between an axis of rotation of the drive member and the first end of the first bar (col.5 liens 18-43 and ncol.6 lines 1-25).  

Regarding claim 5, Trelstad disclose the fixed structure is part of a chassis of the baler (figs.1 and 2: the frame (12)).  

Regarding claim 6, Trelstad disclose the actuation mechanism includes an actuation rod (fig.3: (186)) having an end which is pivotally coupled with the second end of the first bar (see fig.3 above)) and the second end of the second bar (the cylinder 

Regarding claim 7, Trelstad disclose the actuator comprises a cam, a hydraulic actuator, a pneumatic actuator or an electric actuator, and wherein the actuator is coupled with an opposite end of the actuation rod (fig.3: hydraulic injector cylinder (186)).  

Regarding claim 8, Trelstad disclose the actuator comprises a cam (fig.3: (168)), and further including a cam follower interconnecting between the cam and a distal end of the actuation rod (col.6 lines 1-25). 
 
Regarding claim 9, Trelstad disclose the actuator comprises a cam (fig.3: (168)), and wherein a distal end of the actuation rod directly contacts a cam surface of the cam (col.6 lines 1-25).

Regarding claim 11, Trelstad disclose wherein the first bar (see fig.3 above)  and second bar (fig.3: (164)) are over center when the strawhooks are in the closed position (see fig.3 above) , relative to a line drawn between pivot points at the first ends of the first bar and second bar.  

Regarding claim 12, Trelstad disclose the agricultural baler is a large square baler (abstract).

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, neither Trelstad (US6651416B2) nor Allworden (US 5768872 A) disclose every single limitation as set forth, nor does the combination of Trelstad and Allworden teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose the “the actuation mechanism includes a fixed bracket and a spring surrounding the actuation rod at a location between the fixed bracket and the first bar and second bar, the spring applying a pushing force to the first bar and second bar to bias the strawhooks to the closed position” in combination with the other limitations of the claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725